DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
	Claims 12-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b)  as being drawn to a nonelected Species II and III, Claims 12-23. Election was made without traverse in the reply filed on 18 October 2022.

Claim Amendments
	Amendments to the claims filed on 18 October 2022 are herein acknowledged.  Claims 1-11 remain pending and are hereinafter examined on the merits. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 7-8 are objected to because of the following informalities.  Appropriate correction is required.
Regarding Claims 7-8, all the instances of the phrase “to the to the” should be changed to “to the.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1-2 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding Claim 1, “an end effector assembly” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “assembly” is a generic place holder that is coupled with the functional language where the claim recites “configured to manipulate … .” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
According to the Specification of the instant Application, the corresponding structure for “an end effector assembly” can be a component that includes a tissue access component with an elongated and penetrating components like a needle or penetrator, and a tissue dissection component that is a mechanical tissue manipulation member like an expandable balloon or expandable arm (for instance, see Spec., [0043]).
Regarding Claim 2, “a valve formation assembly” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “assembly” is a generic place holder that is coupled with the functional language where the claim recites “configured to access … .” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
According to the Specification of the instant Application, the corresponding structure for “a valve formation assembly” can be a component that includes a tissue access component with an elongated and penetrating components like a needle or penetrator, and a tissue dissection component that is a mechanical tissue manipulation member like an expandable balloon or expandable arm (see Spec., [0042]-[0043]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear whether “the tissue manipulation device” refers to “a tissue manipulation and imaging device” as recited in the preamble, refers to “the end effector assembly is configured to manipulate tissue,” or other devices. For the purpose of advancing the prosecution, Examiner will assume that “the tissue manipulation device” may refer to any parts in the claimed system.
Regarding Claim 4, it is unclear whether the term “examples 1-3” refers to Claims 1-3 or other limitations. For the purpose of advancing the prosecution, Examiner will assume that the term “examples 1-3” refers to Claims 1-3. 
Regarding Claim 6, there are no antecedent bases for the limitations “the valve formation procedure” and “the valve formation assembly.” In this regard, for the purpose of advancing the prosecution, Examiner will assume that the phrase “configured to be selectively activated depending upon stages in the valve formation procedure and positions of components of the valve formation assembly” may refer to selective activation of transducers.
All the dependent claims that are dependent upon the aforementioned rejected claims, are also rejected as they inherit the deficiencies of their parent claims as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as obvious over Wilson (US 2015/0265263 A1) in view of Chen (US 2020/0275975 A1).
Regarding Claim 1, Wilson discloses a tissue manipulation and imaging device (Abstract, “A device and method for visualization of the intravascular creation of autologous valves, and particularly venous valve … a delivery catheter that can include a lumen configured to receive a dissection assembly”), comprising: 
a handle assembly ([0025], “The trough 112 and/or support 108 can include one or more channels 124 extending therethrough that are configured to receive one or more wires 126 extending distally from a proximal portion (not shown) of the delivery catheter to the transducers 117, 119. In some embodiments, the wires 126 can be coupled to a handle assembly (not shown) and/or a display (not shown) coupled to a proximal portion of the delivery catheter”); 
a catheter shaft having a proximal end portion coupled to the handle assembly and a distal end portion ([0025], “The trough 112 and/or support 108 can include one or more channels 124 extending therethrough that are configured to receive one or more wires 126 extending distally from a proximal portion (not shown) of the delivery catheter to the transducers 117, 119. In some embodiments, the wires 126 can be coupled to a handle assembly (not shown) and/or a display (not shown) coupled to a proximal portion of the delivery catheter”);
an end effector assembly at the distal end portion of the catheter shaft, wherein the end effector assembly is configured to manipulate tissue within a vessel wall (Fig. 3A, Fig. 1A-1C, [0030], “positioned within a blood vessel V along with a dissection assembly 380”; [0033], “the dissection assembly 380 can be advanced distally through an exit port and into the vessel wall VW. The dissection assembly 380 can include a tubular, beveled needle 382 surrounded by a tubular support 384”); 
an imaging transducer at the distal end portion of the catheter shaft; and … the imaging transducer [that is positioned at the distal end] (Fig. 3A, [0030], “visualization catheter”; Figs. 1A-1C, transducer array; [0030]; [0034] explaining various configurations for the imaging member).
However, Wilson is silent as to one or more position sensors coupled to the handle assembly and configured to determine positions of a distal end portion of the tissue manipulation device (see also the relevant rejection under 35 U.S.C. 112(b) stated above).
Chen teaches one or more position sensors coupled to the handle assembly and configured to determine positions of a distal end portion of the tissue manipulation device ([0048], “The needle position sensor(s) 37 may be coupled to a handle end portion of the needle deployment shaft 34. Advancement and retraction of the needle 56 by the slide 36 can thereby be tracked by the needle position sensor(s) 37. The needle position sensor(s) 37 may generate a position signal for the needle deployment shaft 34 which may be sent to the controller 12 through the treatment cord 22 and from which the position of the needle 56 can be determined. Likewise, the tines position sensor(s) 41 may be coupled to a handle end portion …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle assembly, as taught by Wilson, to include a position sensor, like taught by Chen, in order to provide a mechanism to determine the actual position of a moving component at the distal end of the probe relative to the distal end of an interventional device to navigate the component/imager/manipulator/penetrator toward the targeted tissue. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle assembly, as taught by Wilson, to include multiple position sensors to track the position of sliding parts in a delivery catheter relative to the handle and each other in order to enable a clinician to navigate multiple interventional device relative to each other since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 2, Wilson further discloses wherein the end effector assembly is a valve formation assembly configured to access the vessel wall and dissect a portion of the vessel wall to form an autologous valve leaflet (Fig. 3A, Fig. 1A-1C, [0030], “positioned within a blood vessel V along with a dissection assembly 380”; [0033], “the dissection assembly 380 can be advanced distally through an exit port and into the vessel wall VW. The dissection assembly 380 can include a tubular, beveled needle 382 surrounded by a tubular support 384”; [0018], “the embodiments are described below with respect to devices, systems, and methods for intravascular creation of autologous venous valves and/or valve leaflets”).
Regarding Claim 3, Wilson further discloses wherein the end effector assembly comprises a trough section; and the imaging transducer is embedded in the trough section ([0021], “an open trough 112, and a transducer array 111 in the trough 112”; [0026]-[0027], and [0030], see “trough” and transducers; [0034]; [0033], “during the wall dissection, the visualization catheter 370 can be positioned within the trough 312 such that the imaging portion 372 of the visualization catheter 370 is longitudinally aligned with at least a distal terminus of the needle 382”).
Regarding Claim 4, Wilson further discloses wherein the imaging transducer comprises a moveable transducer shaft and a transducer positioned at a distal end of the transducer shaft, and wherein the transducer shaft is configured to translate the transducer along a length of the distal end portion (Fig. 3A, visualization member 370; [0030]-[0034]; [0032], “the visualization catheter 370 can be advanced through the trough”).
Regarding Claim 5, Wilson further discloses a transducer and a transducer shaft (see the rejection under Claim 4) and an end effector (see the rejection under Claim1). However, Wilson as modified under Claim 4 is silent as to a position sensor coupled to the transducer shaft and positioned in the handle assembly, wherein the position sensor is configured to detect location data of [an interventional tool relative to the distal end of a catheter].
Chen teaches a position sensor coupled to the transducer shaft and positioned in the handle assembly, wherein the position sensor is configured to detect location data of [an interventional tool relative to the distal end of a catheter] ([0048], “The position sensor(s) 37 may be coupled to a handle end portion of the … shaft … . Advancement and retraction of the … [device] can thereby be tracked by the … position sensor(s) 37. The needle position sensor(s) 37 may generate a position signal for the needle deployment shaft 34 which may be sent to the controller 12 through the treatment cord 22 and from which the position of the needle 56 can be determined. Likewise, the tines position sensor(s) 41 may be coupled to a handle end portion …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle assembly, as taught by Wilson, to include a position sensor(s), like taught by Chen, in order to provide a mechanism to determine the actual position of the distally positioned interventional devices relative to the distal end of a delivery catheter to facilitate the navigation of the devices through lumens of the body and inform a clinician of the current positions of the instruments within the tissue. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle assembly, as taught by Wilson, to include multiple position sensors to track the position of sliding parts in a delivery catheter relative to the handle and each other in order to enable a clinician to navigate multiple interventional device relative to each other since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 6, Wilson further discloses wherein: the end effector assembly comprises a trough section having a plurality of windows; the imaging transducer comprises a plurality of transducer chips embedded in the corresponding plurality of windows and configured to be selectively activated depending upon stages in the valve formation procedure and positions of components of the valve formation assembly (Fig. 1D, [0026], “the transmitting groups 116 and the receiving groups 118 can be arranged in adjacent transmitting and receiving columns C1, C2, respectively, that extend along the length L of the trough 112. … the transmitting groups 116, the receiving groups 118, and/or the transducers 117, 119 can be sized and/or positioned along the trough 112 such that the individual fields of view of the transducers 117, 119”; [0040], “FIG. 5, the transducer array can image plane A at a first time, which can include the needle 502. Additionally or alternatively, the controller can activate the transducer(s) to image plane B at a second time, which can be distal to the needle 502 (e.g., to monitor a developing hydro dissection pocket 505 within the vessel wall VW). The first time and the second time can be the same time or different times.”; [0041], [0041], “FIG. 5 shows the transducer array 111 performing selective activation of transducers to image various planes of view …”; see also the relevant rejection under 35 U.S.C. 112(b)).

Claim 7 is rejected under 35 U.S.C. 103 as obvious over Wilson (US 2015/0265263 A1), in view of Chen (US 2020/0275975 A1), in view of Wilson, herein after Wilson 2 (US 2016/0166243 A1),  and further in view of Coleman (US 20030125663 A1).
Regarding Claim 7, Wilson further discloses wherein: the end effector assembly comprises a tissue access component and a tissue dissection component ([0033], “The dissection assembly 380 can include a tubular, beveled needle 382 surrounded by a tubular support 384 having a tapered distal portion.”)…; the imaging transducer is movable along a length of the distal end portion of the catheter shaft ([0033], “during the wall dissection, the visualization catheter 370 can be positioned within the trough 312 such that the imaging portion 372 of the visualization catheter 370 is longitudinally aligned with at least a distal terminus of the needle 382”); and the imaging transducer …the tissue access component at the handle assembly (see above and the rejection under Claim 1 for the limitations.
However, Wilson is silent as to configured to slide over the tissue access component, … and [wherein one movable interventional tool] is positionally coupled to [the other movable interventional tool] at the handle assembly.
Wilson 2 teaches a tissue access component and a tissue dissection component configured to slide over the tissue access component (Abstract; for instance, see Figs. 6A-6A showing the device in two states; [0087], “Referring to FIGS. 6A and 6B together, the dissection device 600 can include an elongated pull member 606 slidably positioned at least partially within a shaft 604.”; see also Figs. 9A-9B).
Coleman teaches [wherein one movable interventional tool] is positionally coupled to [the other movable interventional tool] at the handle assembly (Abstract, “The first moveable member and second moveable member are capable of simultaneously moving proximally relative to the handle housing”; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end effector components, as taught by Wilson, to comprise a tissue access component and a tissue dissection component configured to slide over the tissue access component, like taught by Wilson 2, in order to provide a mechanism for deploying the expandable balloons/arms over the tissue access part that can be utilized in facilitating medical operations such as the intravascular creation of valve leaflets within blood vessels. It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle assembly and the mechanism of the movement of the moving parts, as taught by Wilson, to couple some moving components within the handle, like taught by Coleman, in order to provide a concurrent or simultaneous movement for the sliding parts which will enable a clinician to adjust the positions of the component relative to each other and the delivery catheter during interventional medical procedures. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Claims 9-11 rejected under 35 U.S.C. 103 as obvious over Wilson (US 2015/0265263 A1), in view of Chen (US 2020/0275975 A1), and further in view of Wilson, herein after Wilson 2 (US 2016/0166243 A1).
Regarding Claim 8, Wilson further discloses wherein: the end effector assembly comprises a tissue access component and a tissue dissection component ([0033], “The dissection assembly 380 can include a tubular, beveled needle 382 surrounded by a tubular support 384 having a tapered distal portion.”)…; the imaging transducer is movable along a length of the distal end portion of the catheter shaft ([0033], “during the wall dissection, the visualization catheter 370 can be positioned within the trough 312 such that the imaging portion 372 of the visualization catheter 370 is longitudinally aligned with at least a distal terminus of the needle 382”).
However, Wilson is silent as to configured to slide over …. Wilson, as described under the rejection for Claim 1, is further silent as to the imaging transducer is positionally coupled to the tissue access component in a first state and positionally coupled to the tissue dissection component in a second state, the imaging transducer moves together with the tissue access component in the first state and moves together with the tissue dissection component in the second state.
Wilson 2 teaches a tissue access component and a tissue dissection component configured to slide over the tissue access component (Abstract; for instance, see Figs. 6A-6A showing the device in two states; [0087], “Referring to FIGS. 6A and 6B together, the dissection device 600 can include an elongated pull member 606 slidably positioned at least partially within a shaft 604.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end effector components, as taught by Wilson, to comprise a tissue access component and a tissue dissection component configured to slide over the tissue access component, like taught by Wilson 2, in order to provide a mechanism for deploying the expandable balloons/arms over the tissue access part that can be utilized in facilitating medical operations such as the intravascular creation of valve leaflets within blood vessels. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Wilson, in other figures, further teaches the imaging transducer is positionally coupled to the tissue access component in a first state and positionally coupled to the tissue dissection component in a second state, the imaging transducer moves together with the tissue access component in the first state and moves together with the tissue dissection component in the second state (Figs. 6A-6B; [0042], “having an elongated shaft 603, an expandable element 605 coupled to the elongated shaft 603, and a plurality of imaging devices 600 positioned around the circumference of the elongated shaft 603. In FIG. 6A, the expandable element 605 is shown in an expanded, partially straightened configuration for ease of illustration. At least when the expandable element 605 is expanded, the imaging devices 600 can be positioned within the expandable element 605”; So, an imaging element can be coupled to the middle shaft or the balloon at two different states and accordingly can move with them).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging elements of the end effector components, as taught by Wilson, to be positioned on the shaft or the balloon/arms in various states, like taught by another embodiment as disclosed by Wilson, to provide better views in various states of the operation and while the expandable arms are deployed.
Regarding Claim 9, Wilson further discloses wherein: the end effector assembly comprises a tissue access component and a tissue dissection component ([0033], “The dissection assembly 380 can include a tubular, beveled needle 382 surrounded by a tubular support 384 having a tapered distal portion”)… . 
However, Wilson is silent as to configured to slide over the tissue access component … the tissue dissection component having an outer member, an inner member slideably received and coupled to the outer member, and a plurality of expandable arms on the outer member, wherein the plurality of expandable arms are configured to project radially outwardly from the inner member when the inner member moves proximally relative to the outer member; the imaging transducer is integrated into the tissue dissection component; and the imaging transducer is on the inner member.
Wilson 2 teaches a tissue access component and a tissue dissection component configured to slide over the tissue access component (Abstract; for instance, see Figs. 6A-6A showing the device in two states; [0087], “Referring to FIGS. 6A and 6B together, the dissection device 600 can include an elongated pull member 606 slidably positioned at least partially within a shaft 604.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end effector components, as taught by Wilson, to comprise a tissue access component and a tissue dissection component configured to slide over the tissue access component, like taught by Wilson 2, in order to provide a mechanism for deploying the expandable balloons over the access part that can be utilized in facilitating medical operations such as the intravascular creation of valve leaflets within blood vessels. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Wilson 2 further teaches the tissue dissection component having an outer member, an inner member slideably received and coupled to the outer member, and a plurality of expandable arms on the outer member, wherein the plurality of expandable arms are configured to project radially outwardly from the inner member when the inner member moves proximally relative to the outer member (Figs. 13A-B; [0109], “The dissection device 1300 includes an elongated shaft 1304 and a pull member 1306 slidably disposed within the shaft 1304. The pull member 1306 can be a hollow tubular structure having a distal end region 1314, and the cutting device 1360 can be configured to be slidably disposed within a lumen of the pull member 1306.” [0110], “shown in FIGS. 13A and 13B, one or more regions of the shaft 1304 at the distal portion 1303 have been removed to form the dissection arms 1302”; [0113], “The cutting elements 1321 can be rotatably coupled to the shaft 1364”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue dissection component, as taught by modified Wilson as explained above, to include a deployment and moving mechanism, like taught by Wilson 2, in order to deploy the expandable component independent of the tissue access component during the operation.
Wilson, in other figures, further teaches the imaging transducer is integrated into the tissue dissection component; and the imaging transducer is on the inner member. (Figs. 6A-6B; [0042], “having an elongated shaft 603, an expandable element 605 coupled to the elongated shaft 603, and a plurality of imaging devices 600 positioned around the circumference of the elongated shaft 603. In FIG. 6A, the expandable element 605 is shown in an expanded, partially straightened configuration for ease of illustration. At least when the expandable element 605 is expanded, the imaging devices 600 can be positioned within the expandable element 605”; So, the imaging transducer can be positioned on the shaft or the expandable arms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging elements of the end effector components, as taught by modified Wilson as explained above, to be positioned on the shaft or the expandable arms in various states, like taught by another figure as disclosed by Wilson, to provide better views in various states of the operation and while the expandable arms are deployed or not.
Regarding Claim 10, Wilson further discloses wherein: the end effector assembly comprises a tissue access component and a tissue dissection component ([0033], “The dissection assembly 380 can include a tubular, beveled needle 382 surrounded by a tubular support 384 having a tapered distal portion”)… . 
However, Wilson is silent as to configured to slide over the tissue access component … the tissue dissection component having an outer member, an inner member slideably received and coupled to the outer member, and a plurality of expandable arms on the outer member, wherein the plurality of expandable arms are configured to project radially outwardly from the inner member when the inner member moves proximally relative to the outer member; the imaging transducer is integrated into the tissue dissection component; and the imaging transducer comprises a plurality of transducers coupled to the corresponding plurality of expandable arms.
Wilson 2 teaches a tissue access component and a tissue dissection component configured to slide over the tissue access component (Abstract; for instance, see Figs. 6A-6A showing the device in two states; [0087], “Referring to FIGS. 6A and 6B together, the dissection device 600 can include an elongated pull member 606 slidably positioned at least partially within a shaft 604.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end effector components, as taught by Wilson, to comprise a tissue access component and a tissue dissection component configured to slide over the tissue access component, like taught by Wilson 2, in order to provide a mechanism for deploying the expandable balloons over the access part that can be utilized in facilitating medical operations such as the intravascular creation of valve leaflets within blood vessels. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Wilson 2 further teaches the tissue dissection component having an outer member, an inner member slideably received and coupled to the outer member, and a plurality of expandable arms on the outer member, wherein the plurality of expandable arms are configured to project radially outwardly from the inner member when the inner member moves proximally relative to the outer member (Figs. 13A-B; [0109], “The dissection device 1300 includes an elongated shaft 1304 and a pull member 1306 slidably disposed within the shaft 1304. The pull member 1306 can be a hollow tubular structure having a distal end region 1314, and the cutting device 1360 can be configured to be slidably disposed within a lumen of the pull member 1306.” [0110], “shown in FIGS. 13A and 13B, one or more regions of the shaft 1304 at the distal portion 1303 have been removed to form the dissection arms 1302”; [0113], “The cutting elements 1321 can be rotatably coupled to the shaft 1364”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tissue dissection component, as taught by modified Wilson as explained above, to include a deployment and moving mechanism, like taught by Wilson 2, in order to deploy the expandable component independent of the tissue access component during the operation.
Wilson, in other figures, further teaches the imaging transducer is integrated into the tissue dissection component; and the imaging transducer comprises a plurality of transducers coupled to the corresponding plurality of expandable arms. (Figs. 6A-6B; [0042], “having an elongated shaft 603, an expandable element 605 coupled to the elongated shaft 603, and a plurality of imaging devices 600 positioned around the circumference of the elongated shaft 603. In FIG. 6A, the expandable element 605 is shown in an expanded, partially straightened configuration for ease of illustration. At least when the expandable element 605 is expanded, the imaging devices 600 can be positioned within the expandable element 605”; So, the imaging transducer can be positioned on the shaft or the expandable arms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging elements of the end effector components, as taught by modified Wilson as explained above, to be positioned on the expandable arms, like taught by another figure as disclosed by Wilson, to provide better views in various states of the operation and while the expandable arms are deployed or not.
Regarding Claim 11, Wilson further discloses wherein: the end effector assembly comprises a tissue access component and a tissue dissection component ([0033], “The dissection assembly 380 can include a tubular, beveled needle 382 surrounded by a tubular support 384 having a tapered distal portion”), … the tissue dissection component comprising a shaft and an expandable balloon at a distal end of the shaft (see the rejection under Claim 1).
However, Wilson is silent as to configured to slide over the tissue access component … and the imaging transducer is integrated into the shaft.
Wilson 2 teaches a tissue access component and a tissue dissection component configured to slide over the tissue access component (Abstract; for instance, see Figs. 6A-6A showing the device in two states; [0087], “Referring to FIGS. 6A and 6B together, the dissection device 600 can include an elongated pull member 606 slidably positioned at least partially within a shaft 604.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end effector components, as taught by Wilson, to comprise a tissue access component and a tissue dissection component configured to slide over the tissue access component, like taught by Wilson 2, in order to provide a mechanism for deploying the expandable balloons over the access part that can be utilized in facilitating medical operations such as the intravascular creation of valve leaflets within blood vessels. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Wilson in other figures further teaches the tissue dissection component comprising a shaft and an expandable balloon at a distal end of the shaft and the imaging transducer is integrated into the shaft (Figs. 6A-6B including the shaft, balloon, and transducers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging elements of the end effector components, as taught by modified Wilson as explained above, to be positioned on the shaft of the expandable component, like taught by another figure as disclosed by Wilson, to enable the system to move the imaging member with the other moving parts such as the shaft of the dissection component in order to provide a better view of a region of interest in the vicinity of the dissection component.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Flaherty (US 6726677 B1) discloses a tissue penetrating catheter that is usable to advance a tissue penetrator from within a blood vessel, through the wall of the blood vessel to a target location. Lopes (US 20130172883 A1) discloses systems, methods, and devices allow intravascular or percutaneous mapping, orientation or ablation, or combinations thereof in bodily cavities or lumens. Chang (US 20190314620 A1) discloses methods and devices used for remodeling or changing the shape, size or configuration of a sinus ostium or duct or other anatomical structure in the ear, nose or throat.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.P./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793